Citation Nr: 1727365	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  13-25 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a 10 percent rating for right hip osteophytes for the period of October 27, 2009 to January 6, 2012.  

2.  Entitlement to a 10 percent rating for left hip strain for the period of October 27, 2009 to January 6, 2012.  

3.  Entitlement to a 30 percent rating for right carpal tunnel syndrome (CTS) for the period of October 27, 2009 to January 6, 2012.    


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 2000 to April 2002.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in San Diego, California.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The Veteran initiated claims for service connection for right hip, left hip, and right hand disabilities on October 27, 2009.  

2.  Throughout the entire appeal period, the Veteran's right hip osteophytes and left hip strain have resulted in manifestations of actual pain.  

3.  Throughout the entire appeal period, the Veteran's right hand CTS has resulted in moderate manifestations of numbness, tingling, pain, and weakness.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for right hip osteophytes were met on October 27, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.59, 4.71(a), Diagnostic Code 5255 (2016).

2.  The criteria for a 10 percent rating for left hip strain were met on October 27, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.59, 4.71(a), Diagnostic Code 5255 (2016).

3.  The criteria for a 30 percent rating for right hand carpal tunnel syndrome were met on October 27, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.124(a), Diagnostic Code 8515 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

As a preliminary matter the Board notes that, with respect to the Veteran's claims for earlier effective dates for the above-noted disabilities, the evidence is sufficient to grant entitlement to the increased ratings specifically sought by the Veteran throughout the entire appellate period.  Consequently, no further development is required to comply with VA's duties to notify and assist under 38 U.S.C.A. § 5103 (West 2014) or 38 C.F.R. § 3.159 (2016), as this is considered a complete grant of the benefits sought.  

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.




General Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).

Where a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2016).

The effective date of an evaluation of compensation is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (2016).

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Factual Background and Analysis

As noted above, the Veteran initiated claims for service connection for a right and left hip disability, as well as a right hand disability, which was received on October 27, 2009.  In a subsequent September 2010 rating decision, the RO granted service connection for the above-noted disabilities, and assigned noncompensable disability evaluations effective October 27, 2009.  The Veteran initiated a timely notice of disagreement as to the assigned disability ratings.  Thereafter, in a May 2013 rating decision, the RO assigned 10 percent disability ratings for the Veteran's right and left hip disabilities, and a 30 percent rating for his right hand disability, effective January 6, 2012 for all three increased evaluations.  Thereafter, the Veteran submitted a VA Form 9, wherein he indicated he no longer wished to pursue higher ratings, as he was satisfied with the ratings assigned in the May 2013 rating decision; however, the Veteran expressed disagreement with the effective dates for the assigned ratings.  In particular, the Veteran indicated the 10 percent ratings for his right and left hip disabilities, and 30 percent rating for his right hand disability, should be effective from October 27, 2009.  As such, the Board has characterized the issues as stated in the title page above, and will consider this a claim for entitlement to the increased ratings sought for the period prior to January 6, 2012.  Therefore, the central issue that must be addressed in this case is whether there is sufficient evidence to warrant the RO's assignment of staged disability ratings in this case.  For the reasons stated below, the Board finds there is not.  

As all three appellate issues hinge upon the same question and application of the similar laws, for the sake of judicial economy and brevity, the Board will not discuss each of these issues individually.  Rather, the Board will summarize the disabling manifestations that have consistently resulted from the Veteran's service-connected disabilities during the pendency of this appeal, and explain why those manifestations warrant the disability ratings assigned in the May 2013 rating decision throughout the entire appeal period.   

Initially, the Board observes the Veteran's May 2010 and January 2012 VA examinations show he has reported consistent manifestations associated with his bilateral hip and right hand disabilities throughout the pendency of this appeal.  Additionally, the Board notes nearly identical medical findings in both the May 2010 and January 2012 VA examinations.  In sum, the Board finds the disability ratings assigned in the May 2013 rating decision have been warranted since the Veteran initiated his claims on October 27, 2009.  In particular, the Board notes the Veteran reported bilateral chronic hip pain at the time he initiated his claim in October 2009.  During his May 2010 VA examination, he again indicated that he experienced major pain in his hips that sometimes prevented him from standing.  On hip examination, the examiner noted tenderness and guarding of movement.  In the May 2013 rating decision, the RO concluded a 10 percent rating was warranted for the Veteran's left and right hip disabilities based on painful motion of the hips under 38 C.F.R. § 4.59.  Curiously, the RO stated the Veteran's May 2010 VA examination chronicled the Veteran's reports of bilateral hip pain, but determined the 10 percent rating was only warranted from the January 6, 2012 date, based on "facts found at VA examination this date."  The Board disagrees.  

Many symptoms are readily observable by a lay person, such as deformity, swelling, and certainly pain.  Accordingly, the lay evidence provided by the Veteran is unquestionably competent evidence.  See Petitti v. McDonald, 27 Vet. App. 415, 427-28 (2015) (where the Court of Appeals for Veterans Claims found objective evidence of pain need not come from a medical professional; a lay person may provide the requisite confirmation).  In this respect, the Board finds the Veteran's own reports of pain to be the most probative, as the Veteran is indeed the only person truly capable of such observation.  Moreover, the Board finds no reason to doubt his veracity.  Further, the Board notes the Veteran's reports were indeed corroborated in this case, as the May 2010 VA examiner noted objective findings of tenderness and guarded movement during his assessment.  Accordingly, the Board finds the 10 percent ratings assigned for the Veteran's right and left hip disabilities have been warranted from the date the Veteran initiated his claims.  

With respect the Veteran's right hand CTS disability, the Board notes the Veteran reported experiencing numbness, tingling, pain, and weakness in his hand during his May 2010 VA examination.  He again reported the same manifestations in the course of his January 2012 VA examination.   The Board also notes that during both the Veteran's May 2010 and January 2012 VA examinations, the examiners noted normal motor, sensory, and reflex assessments; however, the January 2012 VA examination appears to have conducted a more comprehensive neurological assessment, and the examiner noted a moderate incomplete paralysis of the median nerve.  Further, the Board also observes that during both the May 2010 and January 2012 VA examinations the examiners indicated the Veteran's Phalen's and Tinel's tests were positive, which are indications of neurological impairment.  Based on the Veteran's consistently reported manifestations, similar assessments, more comprehensive January 2012 examination, and by the application of the benefit of reasonable doubt, the Board finds the 30 percent disability rating assigned for his right hand CTS is warranted throughout the period of the claim.  





ORDER

A 10 percent disability rating for right hip osteophytes is granted from October 27, 2009, subject to the criteria governing the payment of monetary benefits.

A 10 percent disability rating for left hip strain is granted from October 27, 2009, subject to the criteria governing the payment of monetary benefits   

A 30 percent disability rating for right hand carpal tunnel syndrome is granted from October 27, 2009, subject to the criteria governing the payment of monetary benefits.




____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


